IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00325-CR

RICHARD WORLEY, JR.,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2011-172-C1


                           MEMORANDUM OPINION


       Richard Worley, Jr. was found guilty of the felony offense of aggravated robbery

with a deadly weapon and was sentenced to sixty years in prison after Worley pleaded

true to an enhancement paragraph. Worley appealed.

       Worley’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Although informed of his right to do so, Worley did not file a pro
se response to the Anders brief.1

        In an Anders case, we must, “after a full examination of all the proceedings, …

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988). We have conducted

an independent review of the record, and because we find this appeal to be wholly

frivolous, we affirm the judgment.

        We grant appointed counsel’s motion to withdraw from representation of

Worley. Notwithstanding this grant, appointed counsel must send Worley a copy of

our decision, notify him of his right to file a pro se petition for discretionary review, and

send this Court a letter certifying counsel’s compliance with Texas Rule of Appellate

Procedure 48.4. TEX. R. APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex.

Crim. App. 2006).


                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 25, 2012
Do not publish
[CRPM]

1An apparent relative of Worley’s has filed an opposition to appointed counsel’s motion to withdraw and
a response to the Anders brief. This person is not a licensed Texas attorney, nor does the response comply
with Rule 11’s requirements for an amicus curiae brief. See TEX. R. APP. P. 11. Accordingly, these
documents will not be considered by the Court.

Worley v. State                                                                                    Page 2